Citation Nr: 0915178	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The Veteran reportedly had active duty from May 1962 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had been scheduled to appear at a video 
conference hearing in March 2007.  However, the Veteran 
failed to appear for that hearing.  A postponement was not 
requested or granted.  The Veteran has not asserted any good 
cause for missing the hearing or requested that it be re-
scheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  
38 C.F.R. § 20.702 (2008).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral hearing loss is related to service. 

2.  The preponderance of the evidence is against a finding 
that tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101,1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran's representative 
argues that the Veteran's complete service personnel records, 
including his DD Form 214, have not been obtained.  However, 
the Board notes that those records are not dispositive of the 
claims and proceeding with the claims does not prejudice the 
Veteran, as further discussed below.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has hearing loss and 
tinnitus related to service.  He asserts that he was exposed 
to noise as a demolition specialist and from gunfire.  

Service personnel records are not in the claims file.  
However, based on the Veteran's statements as to noise 
exposure in service and affording him the benefit of the 
doubt, the Board will assume for purposes of this decision 
that he had noise exposure in service and was likely exposed 
to acoustic trauma.

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as sensorineural hearing loss did not manifest to a 
compensable degree within one year of service discharge.

Service treatment records are negative for any findings or 
complaints of hearing loss.  In August 1963, the Veteran 
punctured his right ear drum but there was no indication of 
hearing loss as a result thereof.  In any case, the 
examination report at service separation noted the following 
pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

35
LEFT
0
0
0

20

Additionally, there were no complaints or findings of 
tinnitus in service.  There were no other records pertaining 
to hearing loss and/or tinnitus until the April 2005 VA 
examination reports.  (In a January 2005 statement, the 
Veteran indicated that he did not have treatment for his 
disabilities as he thought his symptoms were normal.)  The 
April 2005 VA audiology examination report noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
55
LEFT
30
30
60
75
75

Speech recognition was 96 percent in the right ear and 88 
percent in the left ear.    The examiner noted that the 
Veteran had a mild to moderate sensorineural hearing loss in 
the right ear and a mild to severe sensorineural hearing loss 
in the left ear.  The examiner noted that the Veteran had 
normal hearing sensitivity at service induction and 
separation, and that he had post-military noise exposure as 
an ironworker.  The examiner opined that hearing loss and 
tinnitus were not at least as likely as not due to military 
service.  

Based on the evidence and even taking into account the 
Veteran's possible acoustic trauma in service, the Board 
finds that service connection for hearing loss and tinnitus 
are not warranted.  While the Veteran currently has hearing 
loss and tinnitus, there is no competent medical evidence 
that either disability is related to service.  Service 
treatment records are negative for the disabilities and the 
first indication of these disabilities in the record was not 
until over four decades after service discharge.  The 
Veteran, himself, asserts that he did not seek treatment for 
his disabilities at any time before the April 2005 VA 
examination.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claims.  
Furthermore, there is no opinion which provides a nexus 
between current disabilities and service.  The April 2005 VA 
examiner specifically opined that the Veteran's hearing loss 
and tinnitus were not at least as likely as not due to 
military service.  The Board finds this opinion to be 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale, including the Veteran's history of noise 
exposure after service.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claims or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  Therefore, the 
criteria for service connection for hearing loss and tinnitus 
have not been met.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a 


claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorders.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
bilateral hearing loss and tinnitus related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


